Citation Nr: 0001764	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder. 

Entitlement to service connection for tinnitus.

Entitlement to service connection for hypertension.  

Entitlement to service connection for stress fractures of the 
legs.  

Entitlement to an initial evaluation in excess of 10 percent 
for right carpal tunnel syndrome.  

Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

(The issue of entitlement to a retroactive award of 
Montgomery G.I. Bill benefits for the enrollment period May 
6, 1996 to July 26, 1996 is addressed in a separate decision 
under the same docket number).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had verified active military service from May 
1975 to January 1996.  

This appeal arose from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  In July 1997 the RO granted 
entitlement to service connection for carpal tunnel syndrome 
of the left and right wrists and for bilateral hearing loss.  
A compensable evaluation of 10 percent was assigned for 
carpal tunnel syndrome of the right wrist.  Noncompensable 
evaluations were assigned for carpal tunnel syndrome of the 
left wrist and bilateral hearing loss.  Service connection 
was denied for tinnitus, hypertension, a bilateral knee 
disability, and stress fractures of the legs.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issues have been rephrased to reflect that the veteran 
perfected his appeal from the initial evaluations assigned 
for bilateral hearing loss and left and right carpal tunnel 
syndrome after entitlement to service connection was granted.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time).  

The issues of entitlement to service connection for 
hypertension, entitlement to service connection for stress 
fractures of the legs, and entitlement to increased initial 
evaluations for carpal tunnel syndrome of the left and right 
wrists are addressed in the remand portion of the decision 
below.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The claim for entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

3.  The veteran has level I hearing loss in his right ear and 
level II hearing loss in his left ear.  


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for a 
bilateral knee disorder is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991). 



2. The claim for entitlement to service connection for 
tinnitus is not well grounded. 38 U.S.C.A. § 5107.  

3. The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic 
Codes 6100, 6101 (effective prior to June 10, 1999);  
38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a bilateral knee disorder and tinnitus.  

Factual Background

On the veteran's service entrance examination there was no 
finding or history of any abnormality of the knees or ears or 
hearing.  

Numerous hearing evaluations are contained in the service 
medical records.  These show hearing loss but there is no 
report of tinnitus.  There were also periodic diagnoses of 
otitis media (September 1986 and January 1991) and one report 
of head trauma in December 1977 but no report of accompanying 
tinnitus.  

In November 1975 and January 1978 the veteran reported knee 
pain and a sensation of his knees giving out after games of 
football.  In November 1975 he gave a history of a prior 
unspecified knee injury in high school.  The assessments were 
of abrasions and contusions.  There was no indication in 
later records of chronic or ongoing knee complaints.  



On retirement examination in October 1995 the veteran had 
hearing loss with an H-2 profile.  There was no indication of 
tinnitus.  No abnormality of the lower extremities was noted 
and his profile was L-1.  He denied a trick or locked knee in 
his medical history and the history contained no assertion of 
tinnitus.  

In April 1997 the veteran underwent VA examinations.  On the 
VA audiology examination the veteran reported hearing loss.  
No tinnitus was reported and no assessment of tinnitus was 
made.  On the VA general medical examination in April 1997, 
the veteran reported a history of a swollen left knee in 
1990.  On examination, the ears were normal.  The only 
relevant assessment was bilateral anserine bursitis.  X-rays 
of the knees were normal.  

In his NOD submitted in September 1997 the veteran reported 
constant ringing in his ears.  He also stated that the VA 
examiner had diagnosed bursitis of both knees.  He reported 
that he explained to the examiner that he took Ibuprofen for 
pain as that was what military doctors gave him.  He reported 
that he was on profile prior to discharge due to pains in his 
knees and legs.  

In his VA Form 9, submitted in February 1998, the veteran 
stated that he complained repeatedly in service about ringing 
in his ears or tinnitus.  He again maintained that he was 
treated in service for knee pain and was on a physical 
profile for pain in his legs and knees.   

At his hearing before the Board, the veteran submitted 
treatment records from May and July 1999.  An audiology 
evaluation from May 1999 contained an assessment of hearing 
loss in both ears.  He was referred for a hearing aid 
evaluation.  There was no indication of tinnitus.  He stated 
that he didn't recall being told that he had tinnitus related 
to service at that time.  He testified that he had gunfire 
exposure in service and he stated that tinnitus started in 
service.  He asserted that he would hear a ringing in his 
ears almost every day.  



With regard to the knees the veteran testified that he 
started having knee pain with running in the 1990s.  He 
denied any falls or other specific injuries to the knees.  He 
added that he developed shin splints for which he received a 
physical profile.  He denied treatment other than Ben Gay and 
a brace on his left knee on one occasion.  He denied any post 
service evaluation or treatment of his knees aside from his 
VA examination.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean, for example, that any manifestation 
of joint pain in service will permit service connection of 
arthritis first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Arthritis is presumptively service connected if manifested to 
a compensable degree within a year after service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and his opinions do 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991);  
38 C.F.R. § 3.102.  


Analysis

With regard to the veteran's claim for entitlement to service 
connection for a bilateral knee disorder, the Board's review 
of the evidentiary record discloses that there is no 
competent evidence of a nexus between knee pain and abrasions 
shown on a few occasions in service and the diagnosis of 
anserine bursitis made on VA examination after service.  No 
chronic disorder of the knees for which presumptive service 
connection is available was shown to have been manifest to a 
compensable degree within a year after service.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology he 
is not competent to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, 6 Vet. App. 136, 139, the 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded.  Espiritu, 2 Vet. App. 492.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegation, Tirpak, 2 Vet. App. 609, 
611,  the appellant's claim for entitlement to service 
connection for a bilateral knee disorder must be denied as 
not well grounded.  

With regard to the claim for entitlement to service 
connection for tinnitus, the veteran reported that he 
experienced ringing in his ears in service and thereafter.  
However, there is no current medical diagnosis of tinnitus, 
and there was no diagnosis of tinnitus in the service medical 
records.  Therefore the veteran's claim is not well grounded 
as he lacks competent medical evidence of a current disorder 
and service inception.  See Caluza, 7 Vet. App. 498; Brammer, 
3 Vet. App. 223, 225.  

Again, the veteran's claim is essentially based solely on his 
lay testimony of ringing in his ears and his own opinion that 
he has tinnitus related to service.  His lay testimony and 
opinions are not competent evidence as to diagnosis and 
etiology of tinnitus.  See Espiritu, 2 Vet. App. 492; In 
determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, 5 Vet. App. 19, 
21. Accordingly, as a well-grounded claim must be supported 
by evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claim for entitlement to service 
connection for tinnitus must be denied as not well grounded.  

The Board further finds that because the veteran's claim is 
not well grounded, no further development is warranted.  See 
Epps, 126 F.3d 1464; Morton, 12 Vet. App. 477.  Moreover, the 
RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence of any post service medical evidence not already 
been obtained that would well ground his claims.  McKnight, 
131 F.3d 1483.  

As the claims for entitlement to service connection are not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.  

Because the veteran has not submitted well grounded claims of 
service connection for a bilateral knee disorder and 
tinnitus, VA is under no obligation to assist him in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that he has identified no such evidence.


II.  Entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  

Factual Background

The veteran underwent a VA audiology examination in April 
1997.  Readings for the right ear at 1000, 2000, 3000, and 
4000 Hertz were as follows (in decibels): 10, 20, 50, and 55.  
The average was 34.  Readings for the left ear at the same 
frequencies were 15, 20, 65, and 70.  The average was 43.  
Speech recognition by Maryland CNC Word List was 92 percent 
for the right ear and 88 percent for the left ear.  The 
assessment was mild sensorineural hearing loss in both ears.  

In a VA Form 9 submitted in February 1998, the veteran 
expressed disagreement with a noncompensable evaluation for 
hearing loss.  He stated that he was told that he needed 
hearing aids for both ears.  

At his hearing before the Board in August 1999, the veteran 
described difficulty hearing speech.  He stated that his 
difficulty hearing speech created a risk of misunderstanding 
what kind of call he was responding to as a policeman.  He 
stated that he was on a physical profile for hearing in 
service.  


At the hearing the veteran also submitted VA treatment 
records showing evaluation of his hearing.  In May 1999 the 
veteran reported hearing difficulty.  The diagnosis was mild 
to moderate high frequency hearing loss in the right ear and 
moderate to severe hearing loss in the left ear.  A note from 
July 1999 indicates that the veteran was fitted for hearing 
aids.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  



Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 
38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.  

Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The amended regulations changed the title of 
Table VI from "Numeric Designations of Hearing Impairment" to 
"Numeric Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).







Evaluations of bilateral defective hearing range from zero 
percent to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX;  where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV;  or where there is level III 
hearing in both ears.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI;  where hearing in the better ear is II, and 
hearing in the worse ear is V to XI;  where hearing in the 
better ear is III and hearing in the worse ear is IV to VI;  
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.  

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.  Level III hearing impairment requires a 
puretone threshold average of 82 to 97 where speech 
discrimination is 92-100 percent; speech discrimination of 84 
to 90 percent with a puretone threshold average of 58 to 81 
or speech discrimination of 76 to 82 percent and a puretone 
threshold average of 0 to 49.  38 C.F.R. § 4.85, Table VI.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  However, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345 (1992);  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  




The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Relevant 
treatment records have been submitted, and the veteran has 
been provided with a VA audiology examination and a hearing.  

Average puretone hearing loss in the right ear of 34 decibels 
with 92 percent speech discrimination is level I hearing for 
the right ear.  Average puretone hearing loss in he left ear 
of 43 decibels and 88 percent speech discrimination 
translates to level II hearing.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, level I hearing in 
the better ear and level II hearing in the worse ear is 
noncompensable hearing loss.  

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear;  
level III hearing in the better ear and level IV to VI 
hearing in the worse ear; or level IV hearing in the better 
ear with Level IV or V hearing in the poorer ear) the appeal 
must be denied.  

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345;  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with the criteria referable to 
assignment of extraschedular evaluations, it did not actually 
discuss the provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has reported that hearing loss interferes with 
work duties, specifically hearing calls or announcements.  
However, there has been no showing by the veteran of 
extraordinary or exceptional disability from the service 
connected bilateral hearing loss, beyond that contemplated by 
the rating schedule, such as frequent periods of 
hospitalization or marked interference with employment due to 
the service connected disorder.  Therefore, there exists no 
basis upon which to refer the veteran's case to the Director 
of the VA Compensation and Pension Service for consideration 
of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).



ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a bilateral knee 
disorder, his appeal is denied.  

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for tinnitus, his appeal is 
denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the claims for increased initial evaluations 
for carpal tunnel syndrome of the left and right wrists, 
those claims are well grounded within the meaning of 
38 U.S.C.A. §5107(a).  In general an assertion that a 
service-connected disability has worsened will suffice to 
well ground the claim.  Proscelle v. Derwinski, 2 Vet App. 
629 (1992).  

In his Notice of Disagreement (NOD) the veteran stated that a 
doctor at the VA Medical Center in Tuskeegee told him that he 
definitely needed surgery on his left hand and also needed 
surgery on the right.  

At a hearing before the Board on August 10, 1999, the veteran 
reported that he was undergoing surgery on his left wrist at 
the VA Medical Center in Montgomery, Alabama on August 18, 
1999.  He also suggested in his testimony that he had 
received consultation and/or evaluation regarding both wrists 
at the VA facility in Tuskeegee, Alabama.  He testified that 
he had received nerve conduction testing there.  He also 
later testified that he was told at the Tuskeegee facility 
that it was possible that he would need additional surgery on 
his right wrist.  From this testimony the Board is of the 
opinion that a likelihood exists that additional VA records 
pertinent to the veteran's claim are available but have not 
been obtained.  

The Board also feels that another examination of the 
veteran's wrists is indicated to properly assess the current 
degree of disability due to service connected carpal tunnel 
syndrome. Two years have passed since the veteran's last VA 
examination and it appears that the veteran may have had 
treatment (including surgery) since he was last examined.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the veteran's appeal 
for entitlement to increased initial evaluations would 
materially assist in the adjudication thereof.  

The veteran filed his NOD in September 1997.  In that NOD, he 
expressed disagreement with the July 1997 decision of the RO 
to deny entitlement to service connection for hypertension 
and stress fractures of the legs.  The RO has not provided 
the veteran with a statement of the case (SOC) with respect 
to either issue.  Failure to issue an SOC when an NOD has 
been received with regard to an issue is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  However, an appeal shall be returned to the Board 
only if perfected through filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93 (1997).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims for 
increased initial evaluations under 38 U.S.C.A. § 5107(a) 
(West 1991), and to ensure that he is afforded due process 
with respect to all of his claims, 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the remaining 
issues on appeal pending a remand of the case to the RO for 
further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for increased initial evaluations 
for carpal tunnel syndrome of the left 
and right wrists.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, particularly the report of 
surgery at the VA medical center in 
Montgomery on August 18, 1999, and any 
additional surgery.  

2.  The RO should arrange for a VA 
examination of the veteran by a 
neurologist or other available 
appropriate specialist in order to 
determine the nature and extent of 
severity of the service-connected carpal 
tunnel syndrome of the left and right 
wrists.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  

Any opinions expressed as to the severity 
of the wrists should be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  The RO should issue a statement of 
the case as to the denial of entitlement 
to service connection for hypertension 
and stress fractures of the legs.  The 
veteran should be notified of the 
requisite time to file an appeal if he 
wishes appellate review.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial rating in excess of 10 percent 
for right carpal tunnel syndrome and an 
initial compensable evaluation for left 
carpal tunnel syndrome.  The RO should 
also document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
and Fenderson, supra.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  Thereafter, the case should be 
returned to the Board for appellate review if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals








